DETAILED ACTION
The instant application having Application No. 17/578026 filed on 01/18/2022 is presented for examination by the examiner.

Claims 1, 2, 6, 7, 8, 9, 10, 14 were amended. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
A new ground of rejections is provided to address Applicant’s Argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (2020/0374089 A1).

As per claim 1, Yang discloses “A method of receiving a downlink channel by a user equipment (UE) in a wireless communication system, the method comprising: receiving, in a first reception time, a first downlink channel associated with a first HARQ process;” as [(fig. 2 and par. 0158),  Accordingly, base station 105-a may configure UE 115-a to transmit ACK 220-b in the second slot 225 for PDSCH 215-c (e.g., sequentially occurring after the first slot 225), ACK 220-c in a fourth slot 225 for PDSCH 215-d (e.g., sequentially occurring after the third slot 225), ACK 220-e in the sixth slot 225 for PDSCH 215-e (e.g., sequentially occurring after the fifth slot 225), and ACK 220-f in an eighth slot 225 for PDSCH 215-f (e.g., sequentially occurring after the seventh slot 225). (fig. 4 and par. 0177), Accordingly, the ACK 420 may be delayed to a next available slot 425. In this next available slot 425, the UE 115 may multiplex the delayed ACK(s) 420 with an ACK 420 originally configured and scheduled to be transmitted in this slot 425. For example, an ACK 420 for a PDSCH 415-a and an ACK 420 for a PDSCH 415-b may not be transmitted by the UE 115 due to a conflict or restriction. Accordingly, the UE 115 may then multiplex the cancelled ACKs 420 for PDSCHs 415-a and 415-b with an ACK 420 for a PDSCH 415-c originally scheduled for a fourth slot 425 and transmit a combined ACK 420-a for PDSCH 415-a, PDSCH 415-b, and PDSCH 415-c. The UE 115 may follow the same process for transmitting a combined ACK 420-b for a PDSCH 415-e and PDSCH 415-f that have cancelled ACKs 420 and for a PDSCH 415-g originally scheduled with an ACK 420 in the eighth slot 425.] “transmitting, in a first transmission time, a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (HARQ-ACK) the first downlink channel associated with the first HARQ process; and” [(fig. 2 and par. 0158),  Accordingly, base station 105-a may configure UE 115-a to transmit ACK 220-b in the second slot 225 for PDSCH 215-c (e.g., sequentially occurring after the first slot 225), ACK 220-c in a fourth slot 225 for PDSCH 215-d (e.g., sequentially occurring after the third slot 225), ACK 220-e in the sixth slot 225 for PDSCH 215-e (e.g., sequentially occurring after the fifth slot 225), and ACK 220-f in an eighth slot 225 for PDSCH 215-f (e.g., sequentially occurring after the seventh slot 225). (fig. 4 and par. 0177), Accordingly, the ACK 420 may be delayed to a next available slot 425. In this next available slot 425, the UE 115 may multiplex the delayed ACK(s) 420 with an ACK 420 originally configured and scheduled to be transmitted in this slot 425. For example, an ACK 420 for a PDSCH 415-a and an ACK 420 for a PDSCH 415-b may not be transmitted by the UE 115 due to a conflict or restriction. Accordingly, the UE 115 may then multiplex the cancelled ACKs 420 for PDSCHs 415-a and 415-b with an ACK 420 for a PDSCH 415-c originally scheduled for a fourth slot 425 and transmit a combined ACK 420-a for PDSCH 415-a, PDSCH 415-b, and PDSCH 415-c. The UE 115 may follow the same process for transmitting a combined ACK 420-b for a PDSCH 415-e and PDSCH 415-f that have cancelled ACKs 420 and for a PDSCH 415-g originally scheduled with an ACK 420 in the eighth slot 425.] “receiving, in a second reception time, a second downlink channel for the first HARQ process, wherein receiving the second downlink channel for the first HARQ process comprises: receiving the second downlink channel in the second reception time after the first transmission time based on the first HARQ-ACK being not subject to HARQ deferral;” [(fig. 2 and par. 0158),  Accordingly, base station 105-a may configure UE 115-a to transmit ACK 220-b in the second slot 225 for PDSCH 215-c (e.g., sequentially occurring after the first slot 225), ACK 220-c in a fourth slot 225 for PDSCH 215-d (e.g., sequentially occurring after the third slot 225), ACK 220-e in the sixth slot 225 for PDSCH 215-e (e.g., sequentially occurring after the fifth slot 225), and ACK 220-f in an eighth slot 225 for PDSCH 215-f (e.g., sequentially occurring after the seventh slot 225).] “receiving the second downlink channel in the second reception time after a second transmission time based on the first HARQ-ACK being subject to the HARQ deferral and the first transmission time being determined by the HARQ deferral from the second transmission time earlier than the first transmission time” [(fig. 4 and par. 0177), Accordingly, the ACK 420 may be delayed to a next available slot 425. In this next available slot 425, the UE 115 may multiplex the delayed ACK(s) 420 with an ACK 420 originally configured and scheduled to be transmitted in this slot 425. For example, an ACK 420 for a PDSCH 415-a and an ACK 420 for a PDSCH 415-b may not be transmitted by the UE 115 due to a conflict or restriction. Accordingly, the UE 115 may then multiplex the cancelled ACKs 420 for PDSCHs 415-a and 415-b with an ACK 420 for a PDSCH 415-c originally scheduled for a fourth slot 425 and transmit a combined ACK 420-a for PDSCH 415-a, PDSCH 415-b, and PDSCH 415-c. The UE 115 may follow the same process for transmitting a combined ACK 420-b for a PDSCH 415-e and PDSCH 415-f that have cancelled ACKs 420 and for a PDSCH 415-g originally scheduled with an ACK 420 in the eighth slot 425.]

As per claim 2, Yang discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein based on the first HARQ-ACK being subject to the HARQ deferral and the first transmission time being determined by the HARQ deferral from the second transmission time, the second downlink channel is received in the second reception time before an end of the first transmission time” [(fig. 4 and par. 0177), Accordingly, the ACK 420 may be delayed to a next available slot 425. In this next available slot 425, the UE 115 may multiplex the delayed ACK(s) 420 with an ACK 420 originally configured and scheduled to be transmitted in this slot 425. For example, an ACK 420 for a PDSCH 415-a and an ACK 420 for a PDSCH 415-b may not be transmitted by the UE 115 due to a conflict or restriction. Accordingly, the UE 115 may then multiplex the cancelled ACKs 420 for PDSCHs 415-a and 415-b with an ACK 420 for a PDSCH 415-c originally scheduled for a fourth slot 425 and transmit a combined ACK 420-a for PDSCH 415-a, PDSCH 415-b, and PDSCH 415-c. The UE 115 may follow the same process for transmitting a combined ACK 420-b for a PDSCH 415-e and PDSCH 415-f that have cancelled ACKs 420 and for a PDSCH 415-g originally scheduled with an ACK 420 in the eighth slot 425.]

As per claim 3, Yang discloses “The method of claim 2,” as [see rejection of claim 2.] 
“wherein the first downlink channel is a semi-persistent scheduling (SPS) based physical downlink shared channel (PDSCH)” as [(see fig. 2 and 4.)]

As per claim 5, Yang discloses “The method of claim 3,” as [see rejection of claim 3.] 
“wherein the second downlink channel is a dynamic scheduling based PDSCH” [(par. 0175), n some cases, a dynamically scheduled PDSCH (e.g., transmitted via a DCI message) may occur on overlapping symbols of one or more of the configured PDSCHs 415 for the SPS 405. Accordingly, the UE 115 may also cancel an ACK 420 transmission for this SPS occasion (e.g., no HARQ-ACK information is generated by the UE 115).]

As per claim 6, Yang discloses “The method of claim 2,” as [see rejection of claim 2.] “determining a third transmission time for a second HARQ-ACK for the second downlink channel; and transmitting the second HARQ-ACK at the third transmission time” [(fig. 4 and par. 0177), Accordingly, the ACK 420 may be delayed to a next available slot 425. In this next available slot 425, the UE 115 may multiplex the delayed ACK(s) 420 with an ACK 420 originally configured and scheduled to be transmitted in this slot 425. For example, an ACK 420 for a PDSCH 415-a and an ACK 420 for a PDSCH 415-b may not be transmitted by the UE 115 due to a conflict or restriction. Accordingly, the UE 115 may then multiplex the cancelled ACKs 420 for PDSCHs 415-a and 415-b with an ACK 420 for a PDSCH 415-c originally scheduled for a fourth slot 425 and transmit a combined ACK 420-a for PDSCH 415-a, PDSCH 415-b, and PDSCH 415-c. The UE 115 may follow the same process for transmitting a combined ACK 420-b for a PDSCH 415-e and PDSCH 415-f that have cancelled ACKs 420 and for a PDSCH 415-g originally scheduled with an ACK 420 in the eighth slot 425.]

As per claims 7, 8 and 9, as [see rejections of claim 1.]
As per claim 10, as [see rejections of claim 2.]
As per claim 11, as [see rejections of claim 3.]
As per claim 13, as [see rejections of claim 5.]
As per claim 14, as [see rejections of claim 6.]

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2020/0374089 A1) in view of Wang et al. (US 2022/0095337 A1).

As per claim 4, Yang discloses “The method of claim 3,” as [see rejection of claim 3.] 
Yangdoes not explicitly disclose “wherein the second downlink channel is for retransmission of a transport block included in the SPS based PDSCH”.

However, Wang discloses “wherein the second downlink channel is for retransmission of a transport block included in the SPS based PDSCH” as [(par. 0255), In the third aspect of the present application, when generating the HARQ-ACK of the SPS PDSCH, the UE needs to determine whether the base station transmits the SPS PDSCH, whether the SPS PDSCH transmitted by the base station is a new transport block (TB) or a retransmission, thereby determining the value of the HARQ-ACK, and/or whether to transmit a HARQ-ACK.]

Yang et al. (2020/0374089 A1) and Wang et al. (US 2022/0095337 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into Yang’s teaching. The motivation for making the above modification would be to efficiently schedule data transmission of various SPS configurations and how to perform hybrid automatic repeat-request HARQ-ACK feedback. (Wand, par. 0008)

As per claim 12, as [see rejections of claim 4.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0352656 A1) in view of Yang et al. (US 2020/0374089 A1).

As per claim 1, Choi discloses “A method of receiving a downlink channel by a user equipment (UE) in a wireless communication system, the method comprising: receiving, in a first reception time, a first downlink channel associated with a first HARQ process;” [Fig. 24 and par. 0299), The UE is scheduled to transmit a PUCCH including HARQ-ACK in slot n+k1 that is lagged behind by the k1 value from slot n in which the SPS PDSCH is transmitted.] “transmitting, in a first transmission time, a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) (HARQ-ACK) the first downlink channel associated with the first HARQ process; and” [Fig. 24 and par. 0299), The UE is scheduled to transmit a PUCCH including HARQ-ACK in slot n+k1 that is lagged behind by the k1 value from slot n in which the SPS PDSCH is transmitted.] “receiving, in a second reception time, a second downlink channel for the first HARQ process,” [(fig. 24 and par. 0299), The UE is scheduled to transmit a PUCCH including HARQ-ACK in slot n+k1 that is lagged behind by the k1 value from slot n in which the SPS PDSCH is transmitted. However, slot n+k1 lagged behind by the k1 value from slot n in which the SPS PDSCH is transmitted may not always be a slot in which PUCCH transmission is possible. For example, in a TDD system, a situation in which slot n+k1 lagged behind by the k1 value from slot n in which the SPS PDSCH is transmitted overlaps with a DL symbol (i.e. 2nd SPS PDSCH in Fig. 24) may occur. In this case, the UE cannot transmit HARQ-ACK associated with SPS PDSCH in slot n+k1.] “receiving the second downlink channel in the second reception time after a second transmission time based on the first HARQ-ACK being subject to the HARQ deferral and the first transmission time being determined by the HARQ deferral from the second transmission time earlier than the first transmission time” [(par. 0301), Referring to FIG. 24, if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1, the UE postpones transmission timing of HARQ-ACK associated with the first SPS PDSCH to slot n+P+k1. If PUCCH transmission is possible in slot n+P+k1, the UE may transmit HARQ-ACK of the SPS PDSCH. However, if PUCCH transmission is impossible even in slot n+P+k1, the UE cannot transmit HARQ-ACK of the first SPS PDSCH. In this case, the UE postpones the transmission timing of HARQ-ACK for the first SPS PDSCH to slot n+2P+k1 again. With this pattern, the UE may continuously postpone, by P, the transmission timing of HARQ-ACK for the first SPS PDSCH. Here, P may be determined to be, for example, the same value as a period of the SPS PDSCH. (par. 0302), if PUCCH transmission is possible in slot n+P+k1, the UE may multiplex and transmit HARQ-ACK for SPS PDSCH which has not been transmitted before and HARQ-ACK for an SPS PDSCH received in slot n+P. That is, the UE may transmit a PUCCH including HARQ-ACK in a nearest slot capable of transmitting a PUCCH including HARQ-ACK among slots from slot n, to which the SPS PDSCH is allocated, to slots n+i*P+k1 (i=0,1, . . . ).]

Choi does not explicitly disclose “wherein receiving the second downlink channel for the first HARQ process comprises: receiving the second downlink channel in the second reception time after the first transmission time based on the first HARQ-ACK being not subject to HARQ deferral;”.

However, Yang discloses “wherein receiving the second downlink channel for the first HARQ process comprises: receiving the second downlink channel in the second reception time after the first transmission time based on the first HARQ-ACK being not subject to HARQ deferral” as [(fig. 2 and par. 0158),  Accordingly, base station 105-a may configure UE 115-a to transmit ACK 220-b in the second slot 225 for PDSCH 215-c (e.g., sequentially occurring after the first slot 225), ACK 220-c in a fourth slot 225 for PDSCH 215-d (e.g., sequentially occurring after the third slot 225), ACK 220-e in the sixth slot 225 for PDSCH 215-e (e.g., sequentially occurring after the fifth slot 225), and ACK 220-f in an eighth slot 225 for PDSCH 215-f (e.g., sequentially occurring after the seventh slot 225). (fig. 4 and par. 0177), Accordingly, the ACK 420 may be delayed to a next available slot 425. In this next available slot 425, the UE 115 may multiplex the delayed ACK(s) 420 with an ACK 420 originally configured and scheduled to be transmitted in this slot 425. For example, an ACK 420 for a PDSCH 415-a and an ACK 420 for a PDSCH 415-b may not be transmitted by the UE 115 due to a conflict or restriction. Accordingly, the UE 115 may then multiplex the cancelled ACKs 420 for PDSCHs 415-a and 415-b with an ACK 420 for a PDSCH 415-c originally scheduled for a fourth slot 425 and transmit a combined ACK 420-a for PDSCH 415-a, PDSCH 415-b, and PDSCH 415-c. The UE 115 may follow the same process for transmitting a combined ACK 420-b for a PDSCH 415-e and PDSCH 415-f that have cancelled ACKs 420 and for a PDSCH 415-g originally scheduled with an ACK 420 in the eighth slot 425.]

Choi et al. (US 2021/0352656 A1) in view of Yang et al. (US 2020/0374089 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s teaching into Choi’s teaching. The motivation for making the above modification would be to allow the base station to configure UE to transmit more than one ACK for multiple PDSCHs in one or more slots of PUCCH. (Kim, par. 0159)

As per claims 7, 8 and 9, as [see rejections of claim 1.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
ZTE, “Support additional PDSCH scheduling delay for introduction of 14-HARQ processes in DL for eMTC”, R1-208698, Oct 26th - Nov 13th, 2020. (From Applicant’s IDS)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463